Citation Nr: 0724063	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

2.  Entitlement to a compensable initial rating for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a compensable initial rating for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1964 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for 
hypertension, granted service connection for peripheral 
neuropathy of the lower extremities and assigned 0 percent 
ratings.  

A hearing before the Board was scheduled in May 2006, but the 
veteran submitted a letter in March 2006 withdrawing his 
hearing request.  38 C.F.R. § 20.704(e) (2006).

The issues of entitlement to higher initial ratings for 
peripheral neuropathy of the lower extremities, these claims 
are REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part.  


FINDING OF FACT

The medical evidence of record indicates the veteran's 
hypertension did not originate in service, did not manifest 
to a compensable degree within one year following his 
separation from service, and is not a result of or aggravated 
by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112(a), 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52, 747 
(Sept. 7 2006) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in January 2003 and 
December 2005 concerning his claim for service connection for 
hypertension.  The letters provided him with notice of the 
evidence necessary to support his claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The December 2005 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

A March 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in January 2003, 
prior to the RO's initial decision in July 2003.  There was a 
timing deficiency with regard to the March 2006 notice.  
Inasmuch as the claim is being denied, and no effective date 
or rating is being set, the timing deficiency is not 
prejudicial.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, Social 
Security Administration (SSA) records, and private medical 
records from Drs. Patrick and Priola.  In addition, a VA 
examination was provided in April 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen.  71 Fed. Reg. 52, 
747.

According to 38 C.F.R. § 4.104, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  Id.

Legal Analysis

The veteran's SMRs do not indicate that the veteran had 
hypertension during service.  At the December 1963 entrance 
examination, his blood pressure reading was 138/72.  At the 
January 1966 discharge examination, his blood pressure 
reading was 136/80.

The veteran's SSA records indicate that in November 2000, he 
was being treated for high blood pressure by Dr. Simons.  He 
had blood pressure readings of 172/114 and 154/98.  The 
doctor changed his medication.  Later medical records from 
Dr. Patrick, indicate the veteran's blood pressure was no 
greater than 148/84 (in May 2001).  VA treatment records 
indicate a blood pressure reading of 120/70 in August 2001 
and 132/80 in January 2003.  

The report of the April 2003 VA examination indicates the 
veteran reported an initial diagnosis of hypertension in July 
2000.  His hypertension was being treated with Lisinopril and 
Plendil.  On objective physical examination, his blood 
pressure readings were 130/90, 124/88, and 147/88.  The 
examiner noted that the diagnosis of hypertension preceded 
the diagnosis of diabetes mellitus.  A July 2005 VA treatment 
note indicates his hypertension was stable.  

Competent medical evidence is required to establish a 
nexus between a current disability and military service-
including by way of a service-connected disability.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

The veteran has not reported a continuity of symptomatology, 
and has instead contended that hypertension was caused by his 
service connected diabetes.  As a layman, the veteran is not 
qualified to provide a competent medical opinion 
etiologically linking hypertension to his service in the 
military or his diabetes mellitus.  Id.  

The evidence does not indicate the veteran's hypertension was 
incurred during service or within one year after separating 
from service.  There is also no medical evidence suggesting 
his hypertension is related to or aggravated by his service-
connected diabetes mellitus.  As the April 2003 VA examiner 
noted, hypertension was diagnosed a few years before diabetes 
mellitus and there is no competent opinion that the diabetes 
aggravated the hypertension.  His hypertension is stable with 
medication and there is no evidence that his later 
development of diabetes mellitus aggravated this condition.

For these reasons, the claim for service connection for 
hypertension, including as secondary to diabetes mellitus, 
must be denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension, including 
as secondary to diabetes mellitus, is denied.


REMAND

In an April 2007 Appellant's Brief, the veteran's 
representative requested another VA examination to assess the 
severity of the veteran's peripheral neuropathy of the lower 
extremities. 

The last VA examination was in April 2003, over 4 years ago, 
and subsequent VA outpatient treatment records have 
documented the veteran's complaints that his disability has 
worsened.  A new examination is required where there is 
evidence that the disability has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, these claims are REMANDED for the following 
action:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected peripheral neuropathy of the 
lower extremities.  The examiner is asked 
to provide an opinion as to whether the 
neuropathy is mild, moderate, moderately-
severe, or severe or results in complete 
paralysis of any nerve.

If an opinion cannot be rendered in 
response to this question, please explain 
why this is not possible or feasible.

The examiner should review the claims 
folder, including a copy of this remand.  
The examiner must note that he or she has 
reviewed the claims file.

2.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


